Citation Nr: 1422584	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Board remanded the claim for further development. 

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

In its remand in July 2012, the Board directed that the Veteran be afforded a new examination.  The VA examination was conducted in September 2012, but the VA examiner did not address the question of whether the erectile dysfunction was aggravated by service-connected diabetes mellitus as directed by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that the erectile dysfunction is caused by or aggravated by service-connected diabetes mellitus, including the medication for diabetes. 



In formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of erectile dysfunction beyond the natural clinical course due to the service-connected diabetes or medication for diabetes as contrasted to temporary or intermittent flare-ups of symptoms. 

The Veteran's file should be made available to the examiner. 

2.  After the above development, adjudicate the claim.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



